Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Desde hace algunos años hemos venido criticando seve-ramente la práctica de publicar, como “Opinión del Tribunal”, ponencias que deben ser certificadas como “Sentencias”.
En vista del hecho de que la “Opinión”, a diferencia de la “Sentencia”, establece jurisprudencia que resulta obliga-toria tanto para el tribunal intermedio apelativo como para el tribunal de primera instancia, esta práctica conlleva el “peligro”, entre otros, de innecesariamente establecer “nor-mas” que tienen la indeseable consecuencia de confundir a dichos foros judiciales y a la profesión legal en general.
Aun más grave, y perjudicial, a nuestro ordenamiento jurídico, resulta ser la situación en que, como en el presente caso, se establecen normas que resultan ser imprácticas o imposibles de implementar.
HH
En relación con una querella que un obrero radicara contra su patrono, al amparo de las disposiciones de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) ante el antiguo Tribunal Superior de Puerto Rico, Sala de Bayamón, el patrono querellado radicó —bajo ju-ramento, según requerido por la citada Ley Núm. 2— una moción de prórroga, indicando en la misma, en síntesis, que antes de contestar la querella necesitaba realizar una investigación de los hechos alegados en la misma. El *938obrero se opuso. El tribunal de instancia concedió la pró-rroga solicitada. (1)
En revisión de esa determinación el obrero querellante acudió —vía certiorari— ante este Tribunal, imputándole, al foro de instancia haber errado:
... AL PERMITIR YlO CONCEDER UNA PR[Ó]RROGA SIN FUNDAMENTO Y!O MOTIVO ALGUNO QUE JUSTIFIQUE DICHA CONCESIÓN, VIOL[Á]NDOSE AS[Í] LO ESTABLE-CIDO EN LA LEY NÚM. [2] DEL 17 DE OCTUBRE DE 1961, SEGÚN ENMENDADA, 32 L.P.R.A., SEC. 3118 Y SS. (Énfasis suplido.)
Esta petición de certiorari fue atendida por una Sala Especial de Verano, “integrada por su Presidente, el Juez Asociado Señor Rebollo López, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlin-geri” (Resolución de 29 de julio de 1994), la cual Sala Especial, con el voto en contra del Juez suscribiente, decidió “expedir” el mismo.(2)
HH i — i
La cuestión planteada”, vale la pena repetir, en el pre-sente recurso lo es, llana y sencillamente, si erró, o no, el tribunal de instancia, al conceder la moción de prórroga que solicitara el patrono querellado; cuestión que, en nues-tro humilde criterio, pudimos —y debimos— haber resuelto con un sencillo “no ha lugar” allá para el 29 de julio de 1994.
Ello, naturalmente, hubiera tenido el efecto, deseable y saludable para la administración de la justicia en general, *939de que el caso ya se hubiera podido haber resuelto en sus méritos, con el beneficio particular inmenso que ello con-lleva para ambas partes, en lugar de haber sucedido la presente situación; esto es, el transcurso de aproximada-mente dos (2) años sin que el caso todavía haya trascen-dido de la etapa de solicitud de prórroga y contestación de la querella.
HH h-1 h — I
Respetamos —naturalmente— el criterio mayoritario de los integrantes del Tribunal. Se decidió expedir el recurso en lugar de denegarse el mismo. ¿Cuál, cabe preguntarse, debe ser el vehículo procesal decisorio para resolver la “cuestión planteada” en el recurso? A esos efectos, debe re-cordarse que la “cuestión planteada” lo es la procedencia, o no, de una moción de prórroga; cuestión que, ciertamente, no “luce” ser muy importante. Nos inclinamos a pensar que dicha “cuestión” realmente no amerita la preparación, y certificación, de una “Opinión del Tribunal”. Esto es, somos del humilde criterio que, a lo sumo, el caso, o la “cuestión planteada”, lo que amerita es la certificación de una senci-lla y simple “Sentencia”.
IV
La mayoría del Tribunal no sólo erra al emitir una “Opi-nión” en el presente caso; emite una ponencia donde se establece una norma vaga y amplia, situación que tendrá el indeseable efecto de confundir a la profesión legal en general.
Se nos informa, en la “Opinión” emitida, que se “justifi-ca” la concesión de una prórroga “en aquellos casos en que un tribunal determina que se trata de reclamaciones com-plicadas o que existen circunstancias especiales que ame-riten que el patrono querellado realice una más detenida y *940minuciosa investigación para contestar y presentar defen-sas adecuadas ...” (Enfasis suplido.) Opinión mayoritaria, pág. 926. Con mucho respeto, somos del criterio que nadie podrá saber, con certeza, cuando se está siguiendo, o resol-viendo conforme a, la “norma” hoy establecida por el Tribunal; ello en vista del hecho de que realmente resulta difícil precisar cuando se trata de “reclamaciones complicadas” y cuando existen “circunstancias especiales”.
Pero, hay más. La mayoría del Tribunal, en un claro y patente “dictum”, entra a resolver una cuestión no plan-teada en el recurso ante nuestra consideración. Nos in-forma el Tribunal —respecto a la decisión de cuándo debe seguir el tribunal de instancia el “procedimiento sumario”, establecido por la citada Ley Núm. 2, y cuándo, por el con-trario, debe ordenar que el caso se ventile por la “vía ordi-naria— que los tribunales de instancia deberán hacer “un justo balance entre los intereses del patrono y los del obrero querellante —a la luz de las circunstancias específicas de las reclamaciones en la querella ..(Enfasis suplido.) Opi-nión mayoritaria, pág. 927. Procede que nos preguntemos si dicha “norma” es una que, realmente, va a mejorar la administración de la justicia en este campo del derecho. ¿Alguien podrá definir, con certeza, a qué se refiere el Tribunal?
Nos atrevemos a pronosticar que estas dos (2) “normas” desembocarán en un total estado de confusión a nivel de instancia; ello en vista del hecho de que necesariamente habrá diversidad de opiniones, tantas como jueces de ins-tancia y paneles apelativos existen, sobre cuándo —con el propósito de determinar si procede, o no, una prórroga— se trata de “reclamaciones complicadas” o cuando existen “cir-cunstancias especiales”, y cuándo ese “justo balance”, del que nos habla la Mayoría, requerirá que el caso se dilucide por la vía ordinaria en lugar del procedimiento sumario que establece la citada Ley Núm. 2 de 1961; estatuto que, en virtud de lo expresado, vía dictum, por la Mayoría en el *941presente caso, ha perdido totalmente su eficacia y razón de ser.
V
Pero, todavía hay más. Sin que haya sido planteado, sin que ello sea necesario para la correcta solución del recurso, y recordando que todavía el caso está a nivel de instancia en su etapa preliminar, la mayoría de los integrantes del Tribunal entra a discutir cuándo procede, o no, la concesión de una sentencia en rebeldía en un cáso. Parece ser que la Mayoría se “olvida” del hecho de que, si resulta procedente la concesión de la prórroga solicitada y, conforme surge del expediente, la parte querellada ya, inclusive, radicó ante el foro de instancia la contestación a la querella, no hay ne-cesidad alguna para la disertación sobre cuándo resulta procedente una sentencia en rebeldía.
VI
No obstante lo antes expresado, concurrimos con el re-sultado al que llega la Mayoría en el presente caso; esto es, consistente con la posición que expresáramos hace aproxi-madamente dos (2) años, estamos de acuerdo en que pro-cede la confirmación de la determinación del tribunal de instancia concediendo la prórroga solicitada por el patrono querellado.

 Procede que se señale que la querella radicada contenía varias causas de acción al amparo de diferentes leyes, a saber: Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.); Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.); Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 1 et seq.).


 Véase Resolución de 29 de julio de 1994. Resulta, cuando menos, curioso que los dos (2) Jueces que entonces votaron en favor de expedir el recurso, hoy votan en forma contraria.